Case 2:20-cv-03797-FLA-JC Document 193-1 Filed 03/29/21 Page 1 of 2 Page ID #:2541



   1
   2
   3
   4
   5
   6
   7
   8
                           UNITED STATES DISTRICT COURT
   9
                          CENTRAL DISTRICT OF CALIFORNIA
  10
                                  WESTERN DIVISION
  11
                                           )
  12   FRANCIS J. RACIOPPI, JR.,           )   CASE NO.: 2:20-CV-03797-FLA-JCx
                                           )
  13              Plaintiff,               )
                                           )   [PROPOSED] ORDER GRANTING
  14              v.                       )   JOINT STIPULATION RE:
                                           )   ARBITRATION MOTION
  15   DMITRY BORISOVICH BOSOV,            )
       et al.,                             )
  16                                       )
                  Defendants.              )
  17                                       )
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
 28

                       [PROPOSED] ORDER GRANTING JOINT STIPULATION
Case 2:20-cv-03797-FLA-JC Document 193-1 Filed 03/29/21 Page 2 of 2 Page ID #:2542



   1                              [PROPOSED] ORDER
   2       Having considered Plaintiff Francis J. Racioppi, Jr.’s (“Plaintiff”) and
   3 Defendants Katerina Bosov’s, Alltech Investments Ltd.’s, and Goldhawk Investments
   4 Ltd.’s (“Defendants”) Status Report and Joint Stipulation Regarding Defendants’
   5 Motion to Dismiss in Favor of Arbitration (“Motion”), IT IS HEREBY ORDERED
   6 THAT:
   7       1.    The joint stipulation is approved; and
   8       2.    On or before the earlier of May 31, 2021, or seven (7) days after
   9             Magistrate Judge Chooljian issues an order resolving the Clawback
  10             Motion (defined in the parties’ joint stipulation), Plaintiff and/or
  11             Defendants will file a joint status report apprising the Court of whether
  12             the parties intend to resume litigating the Motion, and if so, what steps
  13             the parties recommend in aid of that process.
  14       IT IS SO ORDERED.
  15
  16 DATED: __________________
  17                                       ___________________________________
                                           HON. FERNANDO L. AENLLE-ROCHA
  18                                       UNITED STATES DISTRICT COURT
  19
  20
  21
  22
  23
  24
  25
  26
  27
 28

                                          1
                      [PROPOSED] ORDER GRANTING JOINT STIPULATION
